McGinity, J.,
dissents and votes to affirm the judgment appealed from with the following memorandum: On the early morning of November 1, 1997, at approximately 5:00 a.m., the decedent Juan Canela (hereinafter the decedent) returned to his apartment in a building owned by the defendant after an evening of drinking at his brother’s house. The decedent climbed two exterior flights of stairs to reach the stair landing in front of the entrance door to the building. The landing was approximately 14 to 15 feet above the ground and at its edge was a stone wall, 2V3-feet high and lV2-feet wide. The decedent elected to sit on the wall while waiting for his friend, who had made a stop to purchase some food, to join him. The decedent apparently fell asleep and ended up falling or rolling off the wall, landing on the ground 14 to 15 feet below, sustaining serious personal injuries. About an hour and a half after the accident, the decedent’s blood alcohol concentration was checked at the hospital and it registered .227%.
The instant action was commenced against the defendant building owner alleging, inter alia, that violations of the Multiple Dwelling Law contributed to the decedent’s accident. Specifically, it is alleged that Multiple Dwelling Law § 62 and Administrative Code of the City of New York § 27-376 require that parapet walls protecting stair landings be three feet, six inches above the level of such area. It is further alleged that the height of the wall in this case, 21/3-feet high, violated the building codes and contributed to the decedent’s accident.
The defendant moved for summary judgment asserting that the sole proximate cause of the accident was the decedent’s intentional conduct in mounting the parapet wall and falling asleep while in an intoxicated condition and falling off the wall. The Supreme Court granted the defendant’s motion. Since, in my view, any alleged defect in the maintenance of the *704defendant’s premises cannot be deemed a proximate cause of the decedent’s injuries, I would affirm.
Under the circumstances presented herein, the plaintiff cannot establish that the alleged defect in the defendant’s premises (the parapet wall not conforming to the requisite height) was a proximate cause of the decedent’s injuries (see Passarelli v Hirsch Assoc., 271 AD2d 590 [2000]; Amadio v Pathmark Stores, 253 AD2d 834 [1998]). There is no evidence that the decedent could not have mounted the parapet wall had it been 14 inches higher. The evidence clearly demonstrates that the decedent’s injuries occurred solely from his own intentional decision to sit on the wall, his total lack of judgment in failing to enter his apartment, and, as a result, falling asleep in an intoxicated condition. Thus, damages may not be recovered herein because the decedent’s intoxication, as a matter of law, was the sole cause of his injuries (cf. Alami v Volkswagen of Am., 97 NY2d 281, 287 [2002]). Accordingly, the defendant is entitled to summary judgment dismissing the complaint.